Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the application filed on 2/10/2021.

	The status of the claims is as follows:
		Claims 1-6 are herein addressed in detail below.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 1029a)(1) as being anticipated by Corder et al. (6,305,737 B1).
As shown below, Corder et al. (6,305,737 B1) discloses an opening and closing device comprising an upper arm (48) and a lower arm (46) that are disposed so as to be spaced apart in an up-and-down direction of the vehicle (10) and to extend between the vehicle door (16) and the vehicle body (10), a connecting member (52) configured to connect a first end portion of the upper arm (48) and a first end portion of the lower arm (46) together and fixed to and extends from at least a portion of a body side upper and lower hinge, the body side upper and lower hinge (32) attachable via fasteners (thus, removable) that are spaced apart in the up-and-down direction to support the connecting member rotatably, a door side upper hinge and lower door side hinge (40) connected to the vehicle door (16) and supported to the upper and lower arm respectively [Claim 1], a reinforcement member (44) fixed to the door along the upper and lower hinge (40) [Claim 2], the connecting member (52), the upper arm (48), the lower arm (46), and the reinforcement member (44) form a rectangle frame [Claim 3] and configured  with the door side upper and lower hinge [Claim 4], the hinges (all of them, see column 3, lines 35-59, i.e., attached via fasteners which allows for being detached) [Claim 5], and a powered driving device (56) rotating the upper and lower arm to rotate about a first (A) and second (B) axis thereby opening and closing the door (16) automatically [Claim 6].

    PNG
    media_image1.png
    746
    642
    media_image1.png
    Greyscale


The applicant’s arguments have been considered and respectively, are not deemed persuasive.   It appears that the applicant’s arguments are more limiting than that of the claims.  The applicant’s newly additional phraseology is broadly recited and as clearly shown above, “the connecting member is fixed to and extends from at least a portion of the body-side upper hinge and at least a portion of the body-side lower hinge”.  The applicant’s arguments implies that the connecting member is directly connected thereto but the language in the claim(s) fails to further limit or define the invention to read over the current rejection OR the cited art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634